         Case 1:20-cr-10198-FDS Document 115 Filed 12/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                       No. 20-cr-10198-FDS
         v.

  FABRICE TEIXEIRA


 MOTION TO WITHDRAW AS COUNSEL AND TO APPOINT NEW CJA COUNSEL

       Undersigned counsel hereby moves to withdraw, on the grounds that there has been an

irretrievable breakdown in the attorney-client relationship.

       Mr. Teixeira respectfully requests that the Court appoint successor CJA counsel as soon

as possible.

                                              Respectfully submitted,


                                                     /s/ William Fick
                                              WILLIAM W. FICK, ESQ. (BBO # 650562)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              WFICK@FICKMARX.COM

                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on December 7,
2020.

                                              /s/ William Fick




                                              - 1-
